Citation Nr: 1744888	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-22 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to higher disability ratings for ischemic heart disease (IHD) status post coronary artery bypass graft (CABG), initially rated as 10 percent disabling through January 16, 2011, temporarily rated as 100 percent disabling from January 17, 2011 to April 30, 2011, and rated as 30 percent disabling since.

2.  Entitlement to an initial disability rating higher than 20 percent for type II diabetes mellitus (DMII).

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities, on a schedular basis.

4.  Entitlement to a TDIU on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to October 1985, including service in the Republic of Vietnam. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2010 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In the September 2010 rating decision, the RO, in relevant part, granted service connection for DMII and assigned a 20 percent disability rating, effective August 16, 2010. In the May 2011 rating decision, the RO, in relevant part, granted service connection for IHD status post CABG, and assigned a 10 percent disability rating effective August 5, 2010, a temporary 100 percent disability rating, effective January 17, 2011, and then a 30 percent disability rating, effective May 1, 2011.

Upon review of the Veteran's claims, the Board, in May 2016, issued a Remand. In that action, the Board found that the issue of entitlement to a TDIU had been raised by the record, and thus added the issue to the current appeal for appellate consideration. See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
Following the May 2015 Remand, the AOJ continued its previous denials in a September 2016 supplemental statement of the case (SSOC). For the reasons indicated below, the Board finds that the AOJ substantially complied with the remand orders, and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with). 

The Veteran submitted additional evidence after the September 2016 SSOC, and did not submit an accompanying waiver of the AOJ's initial review of such evidence. However, the Board notes that this evidence was either previously submitted and duplicative, or not relevant to the claims herein decided. Thus, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO. 

The Board also notes that the matter of the Veteran's entitlement to service connection for diabetic peripheral neuropathy was raised in an October 2016 VA Form 646. However, as this matter has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms. See 38 C.F.R. § 19.9(b) (2016). See also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§ 3.160 and 20.201 (2016) (requiring that claims and notices of disagreement be filed on standard forms).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU on extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to January 16, 2011, the Veteran's IHD status post CABG did not manifest a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

2.  From May 1, 2011 to March 6, 2015, the Veteran's IHD status post CABG did not manifest in more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

3.  From March 7, 2015 to June 16, 2016, the Veteran's IHD status post CABG manifested in left ventricular dysfunction with an ejection fraction of 40 percent.

4.  From June 16, 2016, the Veteran's IHD status post CABG did not manifest in more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

5.  The Veteran's diabetes has not required regulation of activities.

6.  From March 7, 2015 to June 16, 2016, the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities have rendered him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to January 16, 2011, the criteria for an initial rating in excess of 10 percent for IHD status post CABG have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2016).

2.  From May 1, 2011 to March 6, 2015, the criteria for a rating in excess of 30 percent for IHD status post CABG have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2016).

3.  From March 7, 2015 to June 16, 2016, the criteria for a 60 percent rating, but no higher, for IHD status post CABG have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2016).

4.  From June 16, 2016, the criteria for a rating in excess of 30 percent for IHD status post CABG have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7005 (2016).

5.  The criteria for an increased rating for DMII higher than 20 percent have not all been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.119, Diagnostic Code 7913 (2016).

6.  From March 7, 2015 to June 16, 2016, and with reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a schedular TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the claims decided herein, the Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016). 

As noted in the Introduction, the Veteran's representative raised the issue of entitlement to peripheral neuropathy as secondary to service-connected DMII. The Veteran's representative asked the Board to consider whether a new VA DMII examination or addendum opinion was warranted. However, the Board notes that a diagnosis of peripheral neuropathy secondary to DMII does not have an impact on the claim for increased rating decided herein. Thus, the medical evidence currently of record is adequate to discuss the claim for increased rating for DMII.

Neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465.

A.  IHD status post CABG

By way of background, a May 2011 rating decision granted service connection for IHD status post CABG, and assigned a 10 percent disability rating effective August 5, 2010, a temporary 100 percent disability rating, effective January 17, 2011, and then a 30 percent disability rating, effective May 1, 2011. The Board will address whether higher ratings are warranted prior to January 17, 2011, and since May 1, 2011.

The Veteran's IHD status post CABG has been rated under Diagnostic Code (DC) 7005. Under DC 7005, a 10 percent rating is warranted when there is a workload greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication required. A 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray. The next higher rating of 60 percent requires more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Finally, a 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, DC 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104.

Turning to the pertinent evidence of record, a March 2011 VA examination report indicated that the Veteran's treatment plan included taking continues medication. There was a history of percutaneous coronary intervention in January 2011, myocardial infarction (heart attack) in September 2001 and January 2011, and coronary bypass surgery in September 2001. There was no history of heart transplant. He did not have congestive heart failure. The Veteran denied any symptoms of dyspnea, fatigue, angina, dizziness, or syncope with any level of activity as a result of IHD. The examiner noted that the Veteran's IHD resulted in greater than 1 but less than 3 METs. An echocardiogram showed concentric left ventricular hypertrophy with dilated left atrium and ventricle, and normal left ventricular systolic function with 55 percent ejection fraction. Functional limitation was moderate.

In a May 2011 addendum, the examiner clarified that the Veteran's IHD resulted in greater than 5 but less than 7 METs. The examiner noted that he spoke with Veteran that morning who again, reported negative symptoms related to the heart. The Veteran was limited with physical activity due to his peripheral artery disease.

On March 2012 VA examination, the Veteran reported that, after his January 2011 myocardial infarction, his physician told the Veteran he could no longer perform strenuous activity. The Veteran stated that he was not working and could not return to work. He reported that he exercised on the treadmill, sometimes every day or once a week depending on how he felt. He experienced occasional angina at rest and/or exertion. There was no congestive heart failure. Interview-based METs testing revealed that the Veteran's IHD resulted in a workload of greater than 7 but less than 10 METs: consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, jogging. There was evidence of cardiac hypertrophy or dilatation on March 2012 echocardiogram. Left ventricular ejection fraction was 65 percent. The examiner opined that the Veteran's IHD did not impact his ability to work.

A July 2013 letter from the Veteran's treating cardiologist indicated that the Veteran had an extensive cardiovascular history, including prior 3-vessel coronary artery bypass in 2001 as well as intervention to his right lower extremity in July 2010. He had significant carotid arterial stenosis with a prior left subclavian stent. He also had a prior history of 2 distant myocardial infarctions as well as prior coronary artery stenting. He was quite limited in his daily activity with continued exertional chest discomfort and dyspnea. He also had significant lower extremity claudication due to peripheral artery disease.

A March 2015 private hospital record noted that the Veteran was admitted on March 7, 2015, and treated for systolic congestive heart failure exacerbation, with echocardiogram revealing ejection fraction of 40%. The examiner diagnosed type 2 non-ST elevation myocardial infarction after extensive supraventricular tachycardia and hypotension.

An April 2015 private treatment record indicated that the Veteran presented for evaluation of dyspnea and COPD. He reported that he could not climb a flight of stairs due to balance issues. He felt he could walk an average city block without much dyspnea.

On July 2016 VA examination, the examiner noted a history of congestive heart failure and myocardial infarction in March 2015. There were no other recent cardiac procedures. The Veteran has had gradual loss of strength. His legs seemed not to carry, so he did not walk much. He was able to walk with a walker for a couple of blocks. Left ventricular ejection fraction was 55 to 60 percent, per June 16, 2016 echocardiogram. The Veteran had not had any episodes of congestive heart failure in the past year. An interview-based METs test revealed symptoms of dyspnea and fatigue resulting in a workload of greater than 5 but less than 7 METs, consistent with activities such as walking 1 flight of stairs, golfing (without cart), mowing lawn (push mower), heavy yard work (digging). The examiner noted that cardiac stress testing was medically contraindicated as Veteran was on metoprolol, a beta blocker, which would have to be stopped to do a stress test. Stopping the metoprolol was potentially dangerous to his health. The examiner opined that the Veteran's heart condition did not impact his ability to work. Based on the Veteran's service-connected conditions alone, the Veteran was capable of sedentary to light or moderate duty activities.

Considering the pertinent evidence of record in light of the applicable law, the Board finds that a higher, 60 percent rating is warranted for the Veteran's IHD status post CABG from March 7, 2015 to June 16, 2016. However, higher ratings are not warranted during any other time period on appeal.

First, for the period prior to the Veteran's January 2011 myocardial infarction, there is no evidence which demonstrates that the Veteran's IHD status CABG was manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray. Therefore, the Veteran does not meet the requirements for a higher, 30 percent rating under DC 7005 prior to January 17, 2011.

Second, for the period from May 1, 2011 to March 6, 2015, the evidence did not demonstrate that the Veteran had more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Indeed, both the March 2011 and March 2012 VA examination reports specifically noted no congestive heart failure. Additionally, the Veteran's IHD status post CABG manifested in a workload of no fewer than 5 METs, and an ejection fraction of no less than 55 percent. Consequently, a higher 60 percent rating is not warranted from May 1, 2011 to March 6, 2015.

Third, for the period from March 7, 2016 to June 15, 2016, the evidence indicates an ejection fraction of 40 percent, per echocardiogram. Thus, a 60 percent rating is warranted from March 7, 2015, until June 16, 2016.

Finally, since June 16, 2016, the evidence does not demonstrate that the Veteran had more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Specifically, the June 16, 2016 echocardiogram revealed an ejection fraction of 55 to 60 percent. See July 2016 VA examination report. Additionally, the July 2016 VA examination report revealed that the Veteran's IHD manifested in a workload of new fewer than 5 METs, and noted no episodes of congestive heart failure in the past year. Thus, a rating higher than 30 percent is not warranted since June 16, 2016.

In sum, the Board finds that, from March 7, 2016 to June 15, 2016, a higher, 60 percent rating is warranted for IHD status post CABG. However, ratings in excess of those currently assigned are not warranted for any other period on appeal. To the extent that the Veteran seeks higher ratings for IHD status post CABG at any stage during this appeal, the preponderance of the evidence is against the appeal, and the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  Moreover, although the Veteran's rating has been increased and then decreased, such action does not require consideration of the provisions regarding rating reduction,  as such is a retroactive action and not a prospective one.   Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Peake, 22 Vet App 202 (2008), aff'd sub nom Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009).

B.  DMII

Historically, a September 2010 rating decision granted service connection for DMII and assigned a 20 percent disability rating, effective August 16, 2010, pursuant to Diagnostic Code 7913.

Under DC 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet; or, hypoglycemic agent and a restricted diet. A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities. A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities." This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007). Moreover, medical evidence is required to support this criterion for a 40 percent rating. Id. at 364. In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings. Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

Turning to the pertinent evidence of record, a March 2011 VA examination report noted that restricted activity was not prescribed. The Veteran took oral medication. There were no other symptoms of DMII. Functional limitation was found to be mild.

A March 2015 private hospital report indicated that, with regard to the Veteran's DMII, the examiner prescribed an ADA diet.

On July 2016 VA examination, the examiner noted that the Veteran's DMII was managed by a prescribed oral hypoglycemic agent. The Veteran did not require regulation of activities as part of medical management of DMII. The Veteran visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than 2 times per month. There had been no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past 12 months. The Veteran had not had progressive unintentional weight loss and loss of strength attributable to diabetes mellitus. The Veteran did not have any complications of DMII.

Based on the foregoing, the Board finds that a rating in excess of 20 percent is not warranted at any time throughout the appeal. The above reflects that there is no medical evidence of "avoidance of strenuous occupational and recreational activities." The Board acknowledges the Veteran's statements of record, including his May 2011 notice of disagreement in which the Veteran asserted that his DMII contributed to the swelling in his legs and feet and thus impaired his mobility. The Veteran is competent to report his observable symptoms and history concerning the progression of his DMII, and such reports must be considered with his claim. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Here, however, the Veteran's swelling in his legs and feet are due to peripheral artery disease. The Board notes that the RO denied service connection for peripheral artery disease as secondary to the Veteran's service-connected DMII in July 2012, and declined to reopen the claim for service connection in November 2015. Moreover, the Veteran has not indicated that any physician advised him to regulate his activities due to his DMII, and VA and private treatment records do only note that the Veteran was treated with an oral glycemic agent and placed on a restricted diet in the context of his diabetic care. The February 2011 and July 2016 VA examination reports noted review of the record and specifically found that the Veteran's DMII did not require regulation of activities. As the only medical opinions to specifically address the question indicated that the Veteran did not have to regulate his activities due to his DMII and the lay and medical evidence is not inconsistent with this opinion, the weight of the evidence is against a finding that the Veteran's DMII requires regulation of activities.  As noted, while lay evidence must be considered as part of all claims, medical evidence is required to support the regulation of activities criterion for a 40 percent rating for diabetes.

As the higher ratings all require regulation of activities, and there is no argument or evidence of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider, the preponderance of the evidence is against a rating higher than 20 percent for the Veteran's DMII throughout the appeal. The benefit of the doubt doctrine is thus not for application in this regard. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

C.  Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's claimed disabilities are contemplated by the applicable rating criteria. With regard to the Veteran's IHD status post CABG the rating criteria reasonably capture the Veteran's symptoms including decreased workload, dyspnea, fatigue, congestive heart failure and left ventricular ejection fraction. Regarding the Veteran's DMII, the rating criteria reasonably contemplate the Veteran's treatment of DMII, including restricted diet and hypoglycemic agent. With regard to both disabilities, the schedular criteria provide higher ratings for more severe symptoms or required treatment. Thus, consideration of whether the Veteran's disabilities have caused marked interference with employment or frequent hospitalization is not required.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record. The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.


III.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that one of those disabilities is rated 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

By this decision, the Veteran meets the schedular criteria for TDIU from March 7, 2015 to June 15, 2016. During that time period, he was assigned a 60 percent rating for ischemic heart disease, a 20 percent rating for diabetes mellitus, and zero percent (noncompensable) ratings for residuals of cardiac surgical scars and bilateral hearing loss, with a combined rating of 70 percent.

However, both prior and after this period, and excluding the period of temporary total rating for period of convalescence under 38 C.F.R. § 4.30, the Veteran only had a combined schedular rating of 40 percent. As such, he did not meet the criteria for consideration of a TDIU on a schedular basis prior to March 7, 2015 or since June 16, 2016. The Board is precluded from assigning an extraschedular TDIU in the first instance without first referring the case to VA's Director of Compensation Service. 38 C.F.R. § 4.16 (b). As such, the issue of entitlement to a TDIU on an extraschedular basis prior to March 7, 2015 and since June 16, 2016 is being referred accordingly. Thus, the Board can only address consideration of a TDIU on a schedular basis from March 7, 2015 to June 15, 2016 at this time.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19. Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App. 447, 452   (2009).

The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Veteran contends that his service-connected disabilities have rendered him unemployable. He previously worked in legal affairs for the State of Texas. He last worked full-time in 1997. See July 2011 VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability"). The Veteran asserted that his service-connected disabilities prohibit him from daily activities, such as walking, travel, or normal light household maintenance. He has limited mobility and has to use a walker. See May 2011 notice of disagreement.

In this case, there is no medical opinion evidence regarding the Veteran's employability between March 7, 2015 and June 16, 2016, the time period at issue here. However, two medical opinions submitted prior to this period support the Veteran's claim for TDIU.

A July 2011 medical opinion, submitted a few months after the Veteran's January 2011 myocardial infarction, noted that the Veteran is "totally unable to gain substantial employment" due to his coronary artery disease, peripheral vascular disease, and diabetes. The physician did not see any improvement in his condition in the future, in which he would be able to gain substantial employment. Additionally, a July 2013 letter from the Veteran's treating cardiologist noted that the Veteran had "an extensive cardiovascular history" and "was quite limited in his daily activity with continued exertional chest discomfort and dyspnea."

The record also contains a negative opinion dated July 2016, submitted after the time period at issue. The VA examiner opined that, based on the Veteran's service-connected conditions alone, the Veteran is capable of sedentary to light or moderate duty activities if he so chooses. 

In light of the Veteran's disability picture during the time period at issue, and in weighing the probative value of the medical opinions of record outside the period at issue, the Board finds that the evidence is at least in equipoise as to whether the Veteran could engage in or retain substantially gainful employment between March 7, 2015 and June 16, 2016.

In this regard, the Board emphasizes that the Veteran suffered a heart attack in March 2015. During that hospitalization, he demonstrated a worsening left ventricular ejection fraction of 40 percent, which warranted a 60 percent rating for his ischemic heart disease during the period at issue. A 60 percent rating contemplates that the Veteran was capable of 3 to 5 METs, which is consistent with light yard work, mowing the lawn with a power mower, or brisk walking. See 38 C.F.R. § 4.104, DC 7005 (2016). 

The Board acknowledges the July 2016 opinion which found that the Veteran was capable of sedentary work; however, that opinion is partially based on the Veteran's cardiac symptomatology at that time-following the period at issue-which included a higher ejection fraction of 55 to 60 percent. Thus, the opinion is afforded limited probative value for the time period on appeal.

Thus, resolving reasonable doubt in favor of the Veteran, a schedular TDIU is granted from March 7, 2015 to June 16, 2016. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).


ORDER

Prior to January 16, 2011, a rating in excess of 10 percent for IHD status post CABG is denied.

From May 1, 2011 to March 6, 2015, a rating in excess of 30 percent for IHD status post CABG is denied. 

From March 7, 2015 to June 16, 2016, a 60 percent rating, but no higher, for IHD status post CABG is granted, subject to the law and regulations governing payment of monetary benefits.

From June 16, 2016, a rating in excess of 30 percent for IHD status post CABG is denied.

A rating in excess of 20 percent for DMII is denied. 

From March 7, 2015 to June 16, 2016, a schedular TDIU is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), the RO may submit such case to the Director of Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b). The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director of Compensation Service. Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director of Compensation Service, but the Board may not grant a total rating in the first instance. See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). Thus, the decision by the RO of whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

Prior to March 7, 2015 (excluding the period of temporary total disability due to convalescence) and since June 16, 2016, the Veteran did not meet the schedular criteria for consideration of a TDIU. Nevertheless, the record reflects that the Veteran has been unemployed since 1997 and the Veteran has asserted that his service-connected disabilities have rendered him unable to obtain or maintain substantial, gainful employment throughout the appeal period.

The Board is precluded from considering in the first instance whether TDIU should be assigned on an extraschedular basis for the period prior to March 7, 2015 (excluding the period of temporary total disability due to convalescence) and since June 16, 2016, and therefore the case must be referred to the Director of VA's Compensation Service for consideration of this issue. Before the RO/AMC forwards the case to the Director of VA's Compensation Service, it should accomplish any development deemed appropriate in order to fully address this issue.

Accordingly, this matter is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. After completing any other development deemed appropriate, refer the case to the Director of Compensation Service for a determination in the first instance as to whether the assignment of a TDIU on an extraschedular basis is warranted for the periods prior to March 7, 2015 and since June 16, 2016.

2.  Then, readjudicate the appeal. If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


